Citation Nr: 0402399	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from January 1952 to 
December 1955.

This matter came before the Board of Veterans' Appeals on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO), denying the veteran entitlement to service 
connection for bilateral hearing loss and tinnitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal prior to the Board's review.  
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
provides in part that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2).   It is the 
opinion of the Board that contemporaneous and thorough 
examinations of the claimed disabilities would be of 
assistance in clarifying the nature of any disability present 
and would be instructive with regard to the appropriate 
disposition of the issues submitted for appellate 
consideration.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002), and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)and Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorders in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records.  The RO should then 
ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.

3. The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination. It is requested that the 
examiner obtain a detailed military and 
civilian history of noise exposure.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss and/or tinnitus 
diagnosed pursuant to 38 C.F.R. § 3.385 
is related to in service noise exposure.  
A complete rationale for any opinion 
expressed should be provided.

4. The RO should then readjudicate the 
issues on appeal. In the event that any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and an 
opportunity to respond.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  Thereafter, 
subject to current appellate procedures, 
the case should again be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




